Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-8, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claimed invention is directed to a method of triggering an exothermic reaction by introducing a hydrogen gas into a chamber comprising a hydrogen absorbing material, applying a first condition having a first hydrogen loading ratio, applying a second condition having a second hydrogen loading ratio, and initiating the exothermic reaction under the second condition, wherein the second hydrogen loading ratio is greater than 0.8.  However, this subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation.
The breath of the claim is very broad. The nature of the invention is dealing with complex exothermic reactions from a hydrogen gas, and the level of predictability of this art is very high. On the other hand, there is very little prior art associated with this field of the invention, and the amount of direction provided by the applicant is very minor.
Fig. 1 and its related text of this specification are the main information that is closely related to the claimed method to trigger an exothermic reaction.  Fig. 1 depicts that a container 102 is made of metal and the interior wall of the container comprises a layer of hydrogen absorbing material (paragraphs [0017]). 
The instant specification states in the BACKGROUND section that a loading ratio higher than 0.8 is considered a necessary but insufficient condition in triggering an exothermic reaction (paragraph [0004]). 
The instant specification further states in DETAILED DESCRIPTION section that a high loading rate may provide a consistent triggering mechanism for excess heat generation and an exothermic reaction may be triggered under a fast hydrogen loading rate (paragraph [0020]). However, the instant specification does not disclose/claim at what hydrogen loading rate an exothermic reaction could be triggered/initiated.
More importantly, the instant specification does not provide any working example to show regarding (i) a first hydrogen loading ratio during a first time period, or (ii) a second hydrogen loading ratio during a second time period, or (iii) an exothermic reaction being triggered/initiated at the second loading ration greater than 0.8 and the second time period being shorter than the first time period. As a matter of fact, the instant specification does not provide any evidence or experimental data to confirm that an exothermic reaction is triggered/initiated or heat is generated from the discloses/clamed method.. There is insufficient information to one having ordinary skill in the art to make and/or use the claimed invention.  
Therefore, the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to practice the invention without undue experimentation.
Due to the dependency to the parent claim, claims 3-5, 7-8, and 18-23 are rejected.

Response to Arguments
Due to the applicant’s amendments, objections to drawings and rejections under 112, second paragraph are withdrawn. 
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments regarding “a loading ratio above 0.8 is necessary” as cited in the amended claim 1 (page 1 of REMARKS), the applicant recites paragraph [0004] of the instant specification to allege that “the specific loading ratio is required for the initiation”. It should be noted that the except clearly states that a loading ratio higher than 0.8 is considered a necessary but insufficient condition in triggering an exothermic reaction (paragraph [0004]). That is, the instant specification clearly admits that a loading ratio higher than 0.8 alone is not sufficient to trigger an exothermic reaction.  Moreover, the instant specification does not provide any evidence that an exothermic reaction could be triggered/initiated at a loading ratio greater than 0.8. 
In response to the arguments that the instant specification provides working examples regarding loading ratio in paragraphs [0027] & [0028] (page 2 of REMARKS), it should be noted that 
(i) the paragraphs [0027] of the instant specification merely describes that a voltage difference applied between the hydrogen absorbing material and the electrode causes a loading rate higher than normal, which may result in high hydrogen loading ratio in small areas; and 
(ii) the paragraph [0028] merely states that introducing hydrogen gas causes the pressure in the container to increase from a high vacuum to 100 PSI in 15 seconds, creating high hydrogen loading ratio.
However, there is no disclosure regarding “a first hydrogen loading ratio” or “a second hydrogen loading ratio” or “the loading ratio greater than 0.8”. Furthermore, there is no evidence or working example to support that an exothermic reaction could be triggered/initiated at a second hydrogen loading ration greater than 08 in the second time period shorter than the first time period.   .
Therefore, the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to practice the invention without undue experimentation.
Conclusion
Claims 1, 3-5, 7-8, and 18-23 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

.Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795